IN THE UNITED STATES DISTICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
HATTIESBURG DIVISION

UNITED STATES OF AMERICA PLAINTIFF
SHEANDA BRYANT, ET. AL. PLAINTIFF-INTERVENORS
VS, CIVIL ACTION NO. 2: 67-CV-02216-UNA

LAWRENCE COUNTY SCHOOL DISTRICT DEFENDANT

 

ANNUAL REPORT OF THE DEFENDANT

 

COMES NOW, the Lawrence County School District (hereinafter “LCSD”), the
Defendant herein, by and through counsel, as required by Order of the 5" Circuit Court of
Appeals on 30" March 1970, which was amended by this Court on July 14, 1987, and submits
this the Annual Report of the Defendant and would show unto this Honorable Court to-wit:

1. On or about March 30, 1970, the United States 5" Circuit Court of Appeals

(hereinafter “Sth Circuit”) ordered the herein Defendant, until further order of the
Court, shall file with the clerk of the court a report setting forth therein specified
information;

2. On or about January 9, 1974, the 5th Circuit transferred jurisdiction of the herein

matter to this honorable district court;

3. On or about September 15, 1986, on appeal from this Court, the 5th Circuit affirmed

in part, reversed in part, and remanded in part this Court’s judgment on appellant's
student complaint alleging violation of the desegregation decree by appellee school

district. The Court found that the appellee had failed to desegregate and remanded

 
for reassignment of teachers, students, and the redesign of bus routes in order to

establish a racial balance;
As a result of that ruling, on July 14, 1987, this Court entered an Order requiring,
among other things, that on October 15 of each year the Defendant shall provide to

the Court and to each party a report including,

(a) A narrative description of measures taken to insure [sic] compliance
with the terms of this Order, including a
description of each complaint or allegation concerning
possible violation of this Order, and of subsequent actions
taken by Lawrence County school officials.

(b) A current list of all students who are admitted to a Lawrence County
public school after address verification, showing, for each student,
name, address, custodial status, (if relevant), race, grade, school

district of residence, sending school (if relevant) and receiving school.

p. 11-12, §21, Order, July 14, 1987.
The annual report of the LCSD is attached hereto as Exhibit “A” and incorporated
herein by reference;
By notarized certification attached hereto as Exhibit “B” and incorporated herein by
reference, Dr. Titus Hines, Ed.D., Superintendent of Education for the LCSD, attests
to the content of this pleading as true and correct to the best of his own personal

knowledge as agent for the LCSD after reasonably diligent inquiry and investigation.

 
WHEREFORE PREMISES CONSIDERED, the Lawrence County School District of

Lawrence County, Mississippi prays that this Report be accepted and approved.

This the ir day of __ Qabvbar , 2020,

Ae

“JARED F. EVANS, MB# T0S809
JARED F. EVANS LAW, PLLC
ATTORNEY FOR LAWRENCE COUNTY SCHOOL DISTRICT
POST OFFICE BOX 1636
MONTICELLO, MS 39654
601-587-0615 (OFFICE)
601-587-0623 (FAX)
601-320-4606 (CELL)
EMAIL: jaredfrankevans@jaredfevanslaw.com

RESPECTFULLY SUBMITTED,

LAWRENCE COUNTY SCHOOL
DISTRICT, DEFENDANT

he on. beac

Dr. TituS"Hines, Ed.D., Superintendent

Lawrence County School District

 
CERTIFICATE OF SERVICE
I, the undersigned attorney, do hereby certify that on this day I electronically filed the

foregoing Annual Report of the Defendant with the Clerk of the Court using the PACER system
which sent electronic notification, and copies, of such filing to the following:

SHAKITI BELWAY, ATTORNEY

P. O. Box 2040

Santa Barbara, CA 93120

Email: shakti.belwayemail.com

ATTORNEY OF RECORD FOR PLAINTIFF-INTER VENORS

 

Jonathan D. Newton

Peter W, Beauchamp

U.S, Department of Justice

Civil Rights Division

Educational Opportunities Division

4 Constitution Square

150 M St. NE, Rm. 10.216
Washington, DC 20530

Attorneys of Record for PLAINTIFFS

This the 15th day of OCTOBER, 2020.

/s/ JARED F. EVANS
JARED F. EVANS, ESQ.

 
